                                                                                      Case 2:19-cv-00530-JAD-EJY Document 14 Filed 09/18/19 Page 1 of 4



                                                                                  1   Adam P. Segal, Esq., Nevada Bar No. 6120
                                                                                      Christopher M. Humes, Esq., Nevada Bar No. 12782
                                                                                  2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                  3   100 North City Parkway, Suite 1600
                                                                                      Las Vegas, NV 89106-4614
                                                                                  4   Telephone: 702.382.2101
                                                                                      Facsimile: 702.382.8135
                                                                                  5   Email: asegal@bhfs.com
                                                                                             chumes@bhfs.com
                                                                                  6

                                                                                  7   Attorneys for Plaintiffs

                                                                                  8
                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                  9
                                                                                                                            DISTRICT OF NEVADA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                      THE BOARD OF TRUSTEES OF THE                     CASE NO.: 2:19-cv-00530-JAD-ELY
                                                Las Vegas, NV 89106-4614




                                                                                 12   CONSTRUCTION INDUSTRY AND
                                                                                      LABORERS HEALTH AND WELFARE
                                                      702.382.2101




                                                                                 13   TRUST; THE BOARD OF TRUSTEES
                                                                                      OF THE CONSTRUCTION INDUSTRY
                                                                                 14   AND LABORERS JOINT PENSION
                                                                                      TRUST; THE BOARD OF TRUSTEES
                                                                                 15   OF THE CONSTRUCTION INDUSTRY
                                                                                      AND LABORERS VACATION TRUST;                     FIRST AMENDED COMPLAINT
                                                                                 16   THE BOARD OF TRUSTEES OF
                                                                                      SOUTHERN NEVADA LABORERS
                                                                                 17   LOCAL 872 TRAINING TRUST,

                                                                                 18                        Plaintiff,

                                                                                 19   v.

                                                                                 20   ARENA PARKS STADIUM
                                                                                      SOLUTIONS, INC., a Foreign corporation,
                                                                                 21
                                                                                                           Defendant.
                                                                                 22

                                                                                 23   Plaintiffs allege:

                                                                                 24           1.      This action arises under the Employee Retirement Income Security Act of
                                                                                 25   1974 (“ERISA”), 29 U.S.C. §§ 1001-1500 and the Court has original jurisdiction pursuant
                                                                                 26   to 29 U.S.C. § 1132(e). Venue is proper pursuant to 29 U.S.C. § 1132(e)(2).
                                                                                 27           2.      The Plaintiffs are the Boards of Trustees of the Construction Industry and Laborers

                                                                                 28   Health and Welfare Trust, the Construction Industry and Laborers Joint Pension Trust, the

                                                                                                                                       1
                                                                                      Case 2:19-cv-00530-JAD-EJY Document 14 Filed 09/18/19 Page 2 of 4



                                                                                  1   Construction Industry and Laborers Vacation Trust, the Southern Nevada Laborers Local 872

                                                                                  2   Training Trust (collectively referred to as “Trust Funds”) and are fiduciaries for purposes of

                                                                                  3   ERISA.

                                                                                  4          3.      Arena Parks Stadium Solutions, Inc., a foreign corporation, acted as an employer

                                                                                  5   within the State of Nevada employing persons (“Covered Employees”) who perform work

                                                                                  6   covered by collective bargaining agreements (“CBA”) between Arena Parks Stadium Solutions,

                                                                                  7   Inc. (hereinafter referred to as “Arena Parks”), and the Construction Industry and Laborers Union

                                                                                  8   Local 872.

                                                                                  9          4.      The Trust Funds are ERISA employee benefit trust funds that provide benefits to
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Covered Employees.

                                                                                 11          5.      The CBAs incorporate by reference the Trust Agreements establishing the Trust
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   Funds (“Trust Agreements”).
                                                      702.382.2101




                                                                                 13          6.      Pursuant to ERISA, the CBAs and the Trust Agreements, Arena Parks is obligated

                                                                                 14   to make its books and records available for contract compliance review (“Audit”).

                                                                                 15          7.      Arena Parks has failed to respond to the Trust Funds’ requests to make its books

                                                                                 16   and records available for Audit.

                                                                                 17          8.      The Trust Funds have insufficient facts, records or information available to

                                                                                 18   calculate amounts due.

                                                                                 19          9.      If an employer signatory to a CBA fails to make its books and records available for
                                                                                 20   an Audit, the Trust Agreements and the Trust Funds’ Collection Policy and Procedures permit the

                                                                                 21   Trust Funds to presume contributions owed equal the higher of (1) the average annual

                                                                                 22   contributions reported by the employer over the three years prior to the audit period or (2)

                                                                                 23   $100,000 for each year covered by the attempted audit.

                                                                                 24                                      FIRST CLAIM FOR RELIEF

                                                                                 25                               Equitable Relief – 29 U.S.C. § 1132(a)(3)

                                                                                 26          10.     Paragraphs 1 through 9 are restated and incorporated by reference.

                                                                                 27          11.     The Trust Funds have repeatedly requested that Arena Parks make its books and
                                                                                 28   records available for an Audit as required by ERISA, the CBAs and the Trust Agreements.

                                                                                                                                      2
                                                                                      Case 2:19-cv-00530-JAD-EJY Document 14 Filed 09/18/19 Page 3 of 4



                                                                                  1          12.     Arena Parks has repeatedly refused to make its books and records available.

                                                                                  2          13.     The Trust Funds request this Court compel Arena Parks, pursuant to 29 U.S.C. §

                                                                                  3   1132(a)(3), to deliver or make available to the Trust Funds all papers and documentation

                                                                                  4   necessary to permit the Trust Funds or their designee to perform an Audit.

                                                                                  5                                   SECOND CLAIM FOR RELIEF

                                                                                  6                          ERISA Delinquent Contributions – 29 U.S.C. § 1145.

                                                                                  7          14.     Paragraphs 1 through 13 are restated and incorporated by reference.

                                                                                  8          15.     Arena Parks has failed to meet its obligations to remit employee benefit

                                                                                  9   contributions to the Trust Funds as set forth in the CBAs and Trust Agreements, and as required
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   by 29 U.S.C. § 1145.

                                                                                 11          16.     As a result of its delinquency, Arena Parks is liable to the Trust Funds for unpaid
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   contributions, interest, liquidated damages, audit fees and attorneys’ fees, as provided by 29
                                                      702.382.2101




                                                                                 13   U.S.C. § 1132(g), the CBAs, Trust Agreements and applicable Collection Policy.

                                                                                 14   WHEREFORE, Plaintiffs pray for relief as follows:

                                                                                 15          1.      For an Order compelling Arena Parks, to deliver or make available to the Trust

                                                                                 16   Funds all papers and documentation necessary to permit the Trust Funds or their designee to

                                                                                 17   perform an Audit;

                                                                                 18          2.      A judgment against Arena Parks, for damages, including delinquent employee

                                                                                 19   benefit contributions, interest, liquidated damages, and attorneys’ fees and costs;
                                                                                 20          3.      For other equitable relief as provided by ERISA; and

                                                                                 21          4.      For such other and further relief as the Court deems proper.

                                                                                 22   Dated: September 18, 2019.           BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                 23
                                                                                                                           /s/ Adam P. Segal
                                                                                 24                                        Adam P. Segal, Esq., Nevada Bar No. 6120
                                                                                                                           Christopher M. Humes, Esq., Nevada Bar No. 12782
                                                                                 25                                        100 North City Parkway, Suite 1600
                                                                                                                           Las Vegas, Nevada 89106-4614
                                                                                 26
                                                                                                                           Telephone: (702) 382-2101
                                                                                 27                                        Facsimile: (702) 382-8135

                                                                                 28                                        Attorneys for Plaintiffs

                                                                                                                                       3
                                                                                      Case 2:19-cv-00530-JAD-EJY Document 14 Filed 09/18/19 Page 4 of 4



                                                                                  1                                        CERTIFICATE OF SERVICE

                                                                                  2              Pursuant to Federal Rule of Civil Procedure 5(b), I certify that I am an employee of

                                                                                  3   Brownstein Hyatt Farber Schreck, LLP and that on September 18, 2019, I served a true copy of

                                                                                  4   the foregoing FIRST AMENDED COMPLAINT via the Court’s electronic filing system and

                                                                                  5   upon:

                                                                                  6        Arena Parks Stadium Solutions, Inc.
                                                                                  7        Attn: Monica Soluri
                                                                                                 Vincent Caccamo
                                                                                  8        9 Hamlin Ct.
                                                                                           Brookfield, CT 06804
                                                                                  9
                                                                                           Arena Parks Stadium Solutions, Inc.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10        c/o CSC Services of Nevada, Inc., Registered Agent
                                                                                 11        2215-B Renaissance Dr.
                                            100 North City Parkway, Suite 1600




                                                                                           Las Vegas, NV 89119
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13              VIA FIRST CLASS MAIL
                                                                                 14              I declare under penalty of perjury that the foregoing is true and correct.
                                                                                 15                                        /s/ Ebony Davis
                                                                                                                           An Employee of Brownstein Hyatt Farber Schreck, LLP
                                                                                 16

                                                                                 17   19691801

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28

                                                                                                                                           4
